DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 1-19 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 2/25/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 10 and 11, directed to a nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 20, directed to a nonelected group is withdrawn from consideration because it requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

2.	This application is in condition for allowance except for the presence of claim 20 directed to a non-elected group without traverse.  Accordingly, claim 20 has been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
3.	The amendment and the arguments filed on 8/1/22 have been considered and found persuasive.  
4. 	The prior art, (U.S. PUBS No. 2014/0353619), teaches a display device comprising: a substrate comprising: a display area comprising pixel areas, each pixel area among the pixel areas comprising a first area and a second area; a non-display area enclosing at least one side of the display area; and pixels disposed on the pixel areas, each pixel among the pixels comprising light emitting elements, wherein each pixel among the pixel further comprises: a pixel circuit part disposed on the first area, the pixel circuit part comprising at least one transistor and at least one capacitor; and a display element part disposed on the second area, the display element part comprising an emission area configured to emit light, wherein each of the pixel circuit part and the display element part has a multi-layer structure comprising one or more conductive layers and one or more insulating layers, and wherein at least one layer of the pixel circuit part and at least one layer of the display element part are disposed in a same layer, but is silent with respect to the above teachings in combination with a first electrode disposed in the emission area, a second electrode disposed in the emission area and spaced apart from the first electrode, and the light emitting elements disposed between the first electrode and the second electrode, wherein each of the light emitting elements includes a first end connected to the first electrode, and a second end connected to the second electrode and not overlapping the first end in a plan view.
5.	The prior art, (U.S. PUBS No. 2014/0353619), teaches a display device comprising: a substrate comprising: a display area comprising pixel areas, each pixel area among the pixel areas comprising a first area and a second area; a non-display area enclosing at least one side of the display area; and pixels disposed on the pixel areas, each pixel among the pixels comprising light emitting elements, wherein each pixel among the pixel further comprises: a pixel circuit part disposed on the first area, the pixel circuit part comprising at least one transistor and at least one capacitor; and a display element part disposed on the second area, the display element part comprising an emission area configured to emit light, each of the pixel circuit part and the display element part has a multi-layer structure comprising one or more conductive layers and one or more insulating layers, and wherein at least one layer of the pixel circuit part and at least one layer of the display element part are disposed in a same layer, but is silent with respect to the above teachings in combination with the one or more insulating layers included in each of pixel circuit part and the display element part comprise first to fourth insulating layers sequentially stacked on the substrate, and the one or more conductive layers included in each of pixel circuit part and the display element part comprise: a first conductive layer disposed on the first insulating layer; a second conductive layer disposed on the second insulating layer; and a third conductive layer disposed on the third insulating layer.
6.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/9/22